DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of a polarization modulating element, disposed on one side of the beam splitting element along the first direction, and configured to modulate or maintain polarization states of the illumination beam and polarization states of the image beam; a light shifting element, disposed on one side of the polarization modulating element along the first direction, and configured to modulate the image beam having the polarization state to be shifted by a distance, wherein the polarization modulating element is disposed between the beam splitting element and the light shifting element.
 The closely related prior art, Aboshi et al. (US 20140333902) discloses (Figs. 1-22) a display device, comprising: a beam splitting element (36), configured to receive an illumination beam and allow an image beam to pass through, wherein the illumination beam is reflected in the beam splitting element and transmitted in a first direction; a polarization modulating element (35), disposed on one side of the beam splitting element along the first direction, and configured to modulate or maintain polarization states of the illumination beam and polarization states of the image beam; a light shifting element (33), disposed on one side of the polarization modulating element along the first direction, wherein the polarization modulating element (35) is 
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of a polarization modulating element, disposed on one side of the beam splitting element along the first direction, and configured to modulate or maintain polarization states of the illumination beam and polarization states of the image beam; a light shifting element, disposed on one side of the polarization modulating element along the first direction, and configured to modulate the image beam having the polarization state to be shifted by a distance, wherein the polarization modulating element is disposed between the beam splitting element and the light shifting element. Claim 1 is therefore allowed, as are dependent claims 2-9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871